Citation Nr: 0637846	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In response to the veteran's request for a travel board 
hearing, as reflected on his VA Form 9, the RO scheduled the 
veteran for a hearing before the undersigned Veteran's Law 
Judge.  The veteran failed to appear.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in October 1983, the RO 
denied the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine. 
	

3.  Evidence submitted subsequent to the October 1983 
decision is neither cumulative nor redundant, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The competent medical evidence links the veteran's 
current disability to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The rating decision of October 1983 is final.  38 
U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1983). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2006).   

3.  Residuals of a low back injury were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, the Board finds that in correspondence dated in 
December 2002 and March 2006, the RO fulfilled the duty to 
notify as provided by the VCAA and as interpreted in 
Dingess/Hartman.  In the December 2002 correspondence, the RO 
informed the veteran of the evidence necessary to reopen his 
previously denied claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine, what 
evidence VA would obtain, and what evidence he was expected 
to obtain.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  In addition, the letter explained what types 
of evidence qualified as "new" and "material" evidence, 
and informed him of the reason why his claim was previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

In the March 2006 letter, the RO again addressed the VCAA 
notice requirements.  In that letter, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board thus finds that the duty to 
notify has been sufficiently satisfied, and there is no 
reason in further delaying appellate adjudication of the 
claim for further notification.  

The RO has also satisfied its duty to assist.  The RO 
obtained treatment records from the Palo-Alto, California 
VAMC and records from private medical providers that the 
veteran requested.  The RO also provided the veteran with a 
VA medical examination for the purpose of determining the 
etiology of the low back disorder.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
April 2002.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's claim for 
service-connected benefits for degenerative disc disease of 
the lumbar spine was previously denied in an October 1983 
rating decision.  In correspondence dated in October 1983, 
the RO informed the veteran of the denial and advised him of 
his procedural and appellate rights.  The veteran failed to 
appeal that decision within the applicable time limit and it 
became final.  The veteran filed the instant claim to reopen 
his claim for compensation benefits in April 2002.  The RO 
denied that claim in a rating decision dated in May 2003.  In 
a letter dated in June 2003, the RO advised the veteran of 
the decision not to reopen the claim for service connection 
for degenerative disc disease of the lumbar spine and 
included notice of his procedural and appellate rights.  The 
veteran filed a notice of disagreement (NOD) and substantive 
appeal within the applicable time limits.  The appeal of the 
May 2003 rating decision is properly before the Board.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence

The evidence associated with the claims file prior to the 
last final denial in 	 follows.

Service medical records showed that in October 1969, the 
veteran arrived at the hospital by ambulance after falling 
out of a truck.  In a chronological record of medical care, 
dated in November 1969, the examiner reported that 
paravertebral tenderness and a spasm in the thoracic area 
were detected.  X-rays were negative for abnormal findings.  
The examiner's impression was multiple contusions, low back 
syndrome.  

Medical records from Scenic General Hospital, dated in 
December 1977, showed that the veteran presented with low 
back pain.  The examiner's impression was lumbar strain with 
sciatica.  

In an x-ray examination report from The Emanuel Medical 
Center, dated in November 1977, Dr. H.H. reported that x-rays 
showed mild disc narrowing at L4-5.
 
In a report dated in January 1979, Dr. A.M. summarized the 
veteran's history of back injuries during and after service.  
Dr. A.M. noted the in-service back injury in 1969 and stated 
that it had cleared up and left no residual.  Dr. A.M. then 
described additional back injuries suffered on the job, 
including two in 1976 and five in 1977.  Dr. A.M. discussed 
the veteran's medical records, present complaints, and 
findings of his own examination before providing an opinion.  
Dr. A.M. concluded that he would apportion 10 percent of the 
veteran's back problems to everything that existed prior to 
1976 and the rest to the veteran's work injuries.  

In a report dated in April 1979, Dr. N.H. reported that the 
veteran had low back disc lesion, probably L4-5, causing low 
back and left leg pain.  Dr. N.H. discussed the veteran's 
service and work related accidents and concluded that the 
veteran's current disability derived from the November 1976 
accident at work.
 
Claims dated in December 1977 and July 1979 showed that the 
veteran filed benefits claims for the low back injuries 
sustained at work.

In an x-ray report from the Bone and Joint X-Ray Service, 
dated in October 1981, Dr. D.K. reported that there had been 
no progression of mild degenerative disc disease at L4-5 and 
L5-S1 compared with files dated in July 1979.  

In a VA radiographic report, dated in July 1983, Dr. W.H. 
reported that x-rays showed narrowing of the L4-5 
intervertebral disc space with associated osteophyte 
formation.

In a VA examination report, dated in July 1983, Dr. T.M. 
diagnosed chronic low back pain, degenerative disc at L4-L5, 
L5-S1, with symptoms strong and suggestive of hernia disc at 
those levels.  
 
Evidence associated with the claims file after the last final 
denial in 	follows.

In a letter from Dr. E.H., dated in March 2002, Dr. E.H. 
explained that he had reviewed the original copy of records 
from October of 1969 through 1988 and examined the veteran.  
Dr. E.H. concluded that the veteran had evidence of spinal 
stenosis and a herniated disc as shown on magnetic resonance 
imaging (MRI) scans done twice in 1988.  Dr. E.H. explained 
that though the spinal stenosis may not have been present in 
as severe a fashion in 1969, there was a relation between the 
in-service injury and the veteran's present day back 
condition.  The fall from the truck in 1969, Dr. E.H. stated, 
began the long term disability due to the back condition.  

Treatment records from Sonora Community Hospital, dated in 
May 1987 through December 1987, showed that the veteran 
received treatment there several times for back spasms and 
degenerative disc disease.  

Treatment records from Memorial Hospital Association, dated 
in January 1988 through July 1988, showed that the veteran 
received treatment for his low back disorder.  Radiology 
reports, dated in January and February 1988 showed that 
examiners detected herniated nucleus pulposus with 
degenerative disc and disc space narrowing.  In a discharge 
summary, dated in July 1988, Dr. W.S. reported that the 
veteran had a lumbar laminectomy, L4-L5 with disc excision 
and innerbody fusion and lateral transverse process fusion, 
L4-L5, L5-S1. 

A treatment record from Oak Valley Hospital, dated in August 
1997, showed that the veteran presented with low back pain.  
The diagnosis was record as a low back strain.

In a VA examination report, dated in March 2003, Dr. N.G. 
reported that he had reviewed the claims file in detail prior 
to the examination.  Dr. N.G. discussed the veteran's service 
medical records and the treatment for back pain after the 
injury sustained after falling out of a truck in October 
1969.  

Dr. N.G. noted the following history as reported by the 
veteran.  The veteran stated that he recovered from the truck 
episode, but that six months later, which was after he had 
been discharged, he had a recurrence of back problems.  The 
veteran reported experiencing back spasms due to a "pinched 
nerve."  The veteran reported that these episodes continued 
to the present.  The veteran also reported losing feeling in 
his legs in July 1988, at which time he reported to Modesto 
Memorial Hospital where he subsequently received surgery.  
The veteran claimed that the surgery alleviated his symptoms 
until 1994, at which time he began to have spasms again.  

The veteran's present symptoms included pain radiating down 
both legs, more in the right, numbness in the left leg, and 
pain in the back.  The veteran also experienced stiffness and 
soreness, and flare-ups of about 10/10.  

On physical examination, Dr. N.G. detected tenderness in the 
lumbar spine and diminished range of motion.  Neurologic 
abnormalities included weakness with leg lifting, subjective 
decreased sensation in the right foot, and pain with straight 
leg raising.  X-rays showed evidence of a prior surgery at 
the L4-L5, L5-S1 area.  Osteophytes were detected at L3-L4.

Regarding the etiology of current signs and symptoms, Dr. 
N.G. concluded that they were unlikely to be related to the 
in-service back injury.  Dr. N.G. reasoned that the physical 
and radiographic examinations at that time did not appear to 
reveal a severe injury to the back.  Dr. N.G. stated that he 
could not see how such a distant injury that did not appear 
to have been very severe could lead to the types of problems 
of which the veteran now complained.   

Analysis

The Board finds that evidence received since the last prior 
final denial of the claim includes new and material evidence 
and that the claim for service connection for degenerative 
disc disease of the lumbar spine must be reopened.  

Of the evidence submitted after the October 1983 rating 
decision, the Board finds that the medical opinion by Dr. 
E.H. is neither cumulative nor redundant.  Further, the new 
evidence is significant in that it is probative of the issue 
of whether the veteran has a current low back disability that 
may be related to trauma sustained as a result of a truck 
accident in 1969.  Specifically, this evidence provides a 
medical nexus between the in-service injury and the veteran's 
currently diagnosed degenerative disc disease.  

In light of the fact that the medical opinion appears to 
support the veteran's contention that the current disability 
involving his lower back consists of residuals of traumatic 
injury sustained during service, the Board finds that the 
additionally received evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2006).  Thus, the Board finds that 
new and material evidence has been received since the October 
1983 rating decision that denied service connection for a 
back condition, and that the claim is reopened.

Regarding the merits of the claim, the Board finds that 
service connection for residuals of an injury to the lumbar 
spine is warranted.  The medical evidence of both a current 
disability and an in-service injury is well established.  
Numerous records of medical treatment, beginning in November 
1977, show the presence of a chronic disease process.  
Moreover, the results of the March 2003 VA examination 
confirm that the veteran continues to suffer from 
degenerative disc disease of the lumbar spine.  Regarding the 
in-service injury, the veteran's service medical records show 
that in October 1969, the veteran was brought to the hospital 
by ambulance for, among other things, a sore back after 
falling out of truck.  

Regarding a medical nexus between the current disability and 
the in-service injury, the Board realizes that there are 
conflicting opinions, but finds the medical evidence in favor 
of service connection to be persuasive.  First, the Board 
considers the letter from Dr. E.H. to be sufficient medical 
evidence of a nexus between the current disability and the 
in-service injury.  It is apparent from Dr. E.H.'s letter 
that he reviewed the original records of treatment from the 
initial in-service injury and conducted an examination in 
conjunction with formulating his opinion.  Although Dr. E.H. 
failed to specifically mention the work related injuries and 
the extent to which they may be responsible for the veteran's 
current condition, he did indicate that he reviewed records 
other than those from the veteran's service.  Thus, the Board 
concludes that Dr. E.H. based his opinion on objective 
medical history and not merely the history as reported by the 
veteran.  For these reasons, the Board finds this opinion to 
be persuasive.

The Board also considers the report from Dr. A.M., dated in 
January 1979, to be sufficient evidence of a nexus between 
the symptoms the veteran experienced after service and the 
injury experienced during service.  As indicated in the 
report, Dr. A.M. considered medical records from both during 
and after service, and examined the veteran in conjunction 
with rendering his opinion that the veteran's post-service 
symptoms were at least partly the result of an in-service 
injury.  This opinion shows that the injury suffered in 
service was not acute and transitory and that residuals of 
the injury existed after service.  Consequently, it is 
probative of the issue and hand and weighs in favor of 
granting service connection.


ORDER

Service connection for residuals of a low back injury is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


